DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are presented for examination.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
4.	The drawings filed on 02/19/21 are accepted by the examiner.


Double Patenting
5.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ...".  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10, 965, 792.  This is a double patenting rejection.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first patent. 
Claims 1-6 of Instant application
Claims 1-6 of USP 10, 965, 792
Claim 1: A method for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said method comprising: receiving the OAM frame at the first port; classifying the OAM frame in a context of the first port to create a classification key; modifying said header of said OAM frame based on said classification key; transmitting said modified OAM frame to said network via a second port.
Claim 1: A method for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said method comprising: receiving the OAM frame at the first port; classifying the OAM frame in a context of the first port to create a classification key; modifying said header of said OAM frame based on said classification key; transmitting said modified OAM frame to said network via a second port.
Claim 2: The method of claim 1, further comprising discarding the OAM frame based on one or more configuration of the switch.
Claim 2: The method of claim 1, further comprising discarding the OAM frame based on one or more configuration of the switch. 
Claim 3: The method of claim 1, further comprising determining that the received OAM frame is destined for another node via the second port and modifying the classification key to create a second classification key, wherein the second classification key appears to have been created by the output function of the second port.
Claim 3: The method of claim 1, further comprising determining that the received OAM frame is destined for another node via the second port and modifying the classification key to create a second classification key, wherein the second classification key appears to have been created by the output function of the second port.
Claim 4: A system for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said system comprises program code stored in memory and executed by a processor to: receive the OAM frame at the first port; classify the OAM frame in a context of the first port to create a classification key; modify said header of said OAM frame based on said classification key; transmit said modified OAM frame to said network via a second port.
Claim 4: A system for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said system comprises program code stored in memory and executed by a processor to: receive the OAM frame at the first port; classify the OAM frame in a context of the first port to create a classification key; modify said header of said OAM frame based on said classification key; transmit said modified OAM frame to said network via a second port.
Claim 5: The system of claim 4, further comprising program code stored in memory and executed by a processor to discard the frame based on one or more configuration of the switch.
Claim 5: The system of claim 4, further comprising program code stored in memory and executed by a processor to discard the frame based on one or more configuration of the switch.
Claim 6: The system of claim 4, further comprising program code stored in memory and executed by a processor to determine that the received OAM frame is destined for another node via the second port and modifying the classification key to create a second classification key, wherein the second classification key appears to have been created by the output function of the second port.
Claim 6: The system of claim 4, further comprising program code stored in memory and executed by a processor to determine that the received OAM frame is destined for another node via the second port and modifying the classification key to create a second classification key, wherein the second classification key appears to have been created by the output function of the second port.



Thus, in view of the above, it is clear that Claims 1-6 of instant application is a duplicate of claims 1-6 of parent US patent.


Conclusion
7.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A.	Agarwal et al. 2011/0153721 A1 (Title: Intelligent 5G NR RRC state transition) (See Abstract, Para. 0036, 0112 & 0205).
	B.	Chauhan et al. 2011/0153861 A1 (Title: System and method for determining a good RSS key) (See abstract, Para. 0001-0003 & 0125).
	C.	Geol et al. 2010/0322076 A1 (Title: System and method for retaining source IP in a load balancing multi-core environment) (See Abstract, Para. 0010, 0071 & 0147).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469